      Case 2:14-cv-00259-SMM Document 46 Filed 09/06/19 Page 1 of 5



1    Stephanie M. Cerasano (State Bar No. 017171)
     JACKSON LEWIS P.C.
2
     2111 East Highland Avenue, Suite B-250
3    Phoenix, AZ 85016
     Telephone: (602) 714-7044
4    Facsimile: (602) 714-7045
5    Stephanie.Cerasano@jacksonlewis.com
     Attorneys for Defendant
6
7
8                                 UNITED STATES DISTRICT COURT

9                                       DISTRICT OF ARIZONA

10   Ian Schaefer,                                  Case No: 2:14-CV-00185 SMM
11                   Plaintiff,                     JOINT MOTION FOR COURT
                                                    APPROVAL OF
12         v.                                       SETTLEMENT
                                                              AND
13   P.F. Chang’s China Bistro, Inc.,               TO DISMISS ALL CLAIMS
                                                    WITH PREJUDICE
14                   Defendant.
15
     Ariel Taylor,                                  Case No: 2:14-CV-00259 SMM
16                   Plaintiff,
17         v.
18
     P.F. Chang’s China Bistro, Inc.,
19
                     Defendant.
20
     Guillermo Flores,                              Case No: 2:14-CV-00260 SMM
21
                     Plaintiff,
22
           v.
23
24   P.F. Chang’s China Bistro, Inc.,

25                   Defendant.
26
27
28
      Case 2:14-cv-00259-SMM Document 46 Filed 09/06/19 Page 2 of 5



     Nathan Llanos,                                      Case No: 2:14-CV-00261 SMM
1
                   Plaintiff,
2
            v.
3
4    P.F. Chang’s China Bistro, Inc.,

5                  Defendant.

6    Kristen Romero,                                     Case No: 2:14-CV-00262 SMM
7                  Plaintiff,

8           v.

9    P.F. Chang’s China Bistro, Inc.,
10                 Defendant.
11
     Andrew Fields,                                      Case No: 2:14-CV-00263 SMM
12                 Plaintiff,
13          v.
14
     P.F. Chang’s China Bistro, Inc.,
15
                   Defendant.
16
17          Plaintiffs and Defendant P.F. Chang’s China Bistro, Inc. jointly ask this Court to
18   approve the parties’ settlement and dismiss all claims in all of these actions with
19   prejudice.
20          Plaintiffs filed these individual actions in 2014, alleging claims for unpaid wages
21   under the Fair Labor Standards Act (“FLSA”). See Complaints. Specifically, each
22   Plaintiff’s core claim is that Plaintiff was improperly paid a tip credit wage for time
23   spent performing non-tip-related tasks that exceeded 20% of Plaintiff’s workweek. The
24   genesis for each Plaintiff’s claim is language in the Department of Labor’s Field
25   Operations Handbook.
26
            Defendant denies any wrongdoing and disputes that it owes any Plaintiff any
27
     unpaid wages under any theory. The parties also dispute the viability of Plaintiffs’
28
     “80/20” legal theory. Indeed, the parties have litigated this issue through numerous
      Case 2:14-cv-00259-SMM Document 46 Filed 09/06/19 Page 3 of 5




1    dispositive motions and appeal. Most recently, the Department of Labor revised its
2    position on this issue, itself rejecting the 80/20 legal theory. As such, Defendant would
3    again ask this Court to dismiss Plaintiffs’ claims in each of these actions if the cases
4    were to proceed.
5           In an effort to avoid the costs and uncertainty of further litigation, the parties have
6    carefully negotiated a settlement. They have agreed to resolve the disputed factual and
7    legal issues on the terms set forth in their proposed Settlement Agreement, which is
8    submitted to this Court with this Motion. See Exhibit A.
9           As the Eleventh Circuit Court of Appeals explained in Lynn’s Food Stores, Inc. v.
10   United States, 679 F.2d 1350, 1353 (11th Cir. 1982), in the “context of suits brought
11   directly against their employer under Section 21 6(b) to recover back wages for FLSA
12   violations,” the parties must present any proposed settlement to the district court, which
13   “may enter a stipulated judgment after scrutinizing the settlement for fairness.”
14          This Court will find that the settlement in these cases is fair and should be
15
     approved. The settlement resolves a “bona fide dispute between the parties” with
16
     respect to whether Plaintiffs’ legal theory is viable, particularly in light of the
17
     Department of Labor’s current position on this issue. Even putting aside the underlying
18
     legal issue, the parties also dispute the facts. See id. at 1353 n.8. Among other defenses,
19
     Defendant contends that each Plaintiff was properly treated as a tipped employee for all
20
     time worked and Plaintiff did not work as a non-tipped employee entitling Plaintiff to
21
     any additional pay. Conversely, Plaintiffs contend that their claims are legally viable.
22
     Thus, even if liability were established, the parties anticipate significant disputes as to
23
     the amount of alleged damages. Moreover, the parties disagree as to whether Defendant
24
     can establish an affirmative defense to an award of liquidated damages.
25
            As a further indication of the fairness of the settlement, each Plaintiff is
26
     represented by counsel who, in the “adversarial context of a lawsuit,” negotiated for “a
27
     reasonable compromise of disputed issues.” Id. at 1354. Other indicia of fairness are
28
      Case 2:14-cv-00259-SMM Document 46 Filed 09/06/19 Page 4 of 5




1    also present, including the facts that the parties investigated the issues; that the
2    settlement will conserve substantial time and expense by eliminating the need for further
3    dispositive motions, costly discovery, and a trial on the merits; and that, by settling, each
4    Plaintiff has avoided further delay in receiving any possible recovery.
5           As the court recognized in Lynn’s Foods, settlements in the context of litigation
6    where there are bona fide issues in dispute, and where employees are represented by “an
7    attorney who can protect their rights under the statute,” are to be approved by district
8    courts “in order to promote the policy of encouraging settlement of litigation.” 679 F.2d
9    27 at 1354. These precise circumstances exist here. Accordingly, the parties
10   respectfully ask the Court to approve the terms set forth in the Settlement Agreement
11   and enter the parties’ proposed order in each of these cases, thereby dismissing
12   Plaintiffs’ claims with prejudice.
13          RESPECTFULLY SUBMITTED this 6th day of September 2019.
14
15                                               JACKSON LEWIS P.C.

16
                                                 By: /s/ Stephanie M. Cerasano
17                                                   Stephanie M. Cerasano
18                                                   Attorneys for Defendant

19
20                                                THE BENDAU LAW FIRM, PLLC
21
22                                                By: /s/Clifford P. Bendau, II (with permission)
                                                     Clifford P. Bendau, II
23                                                   Attorneys for Plaintiff
24
25
26
27
28
       Case 2:14-cv-00259-SMM Document 46 Filed 09/06/19 Page 5 of 5




1                                  CERTIFICATE OF SERVICE
2             I hereby certify that on September 6, 2019, I electronically transmitted the
3    attached document to the Clerk’s Office using the CM/ECF System for filing and
4    transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
5    Clifford P. Bendau, II
6    THE BENDAU LAW FIRM, PLLC
     6350 E. Thomas Road, Suite 330
7    Scottsdale, AZ 85251
     Attorneys for Plaintiff
8
     By: /s/ Amalia Tafoya
9
10
     4820-3242-8964, v. 1

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
